—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered February 8, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the second degree. At sentencing, County Court denied defendant’s motion to withdraw his guilty plea and sentenced him, in accordance with the plea bargain, to a term of imprisonment of seven years to life. On this appeal, defendant contends that County Court erred in summarily dismissing his motion to withdraw his guilty plea.
A review of the plea transcript reveals that defendant was aware of the conditions of the plea bargain. Further, defendant’s plea was knowing, intelligent and voluntary, and given without hesitation or protestation of innocence. Finally, County Court gave defendant an opportunity to state the basis for his withdrawal motion. Given these circumstances, we find no error in County Court’s denial of defendant’s motion to withdraw his plea.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.